UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 4, 2013 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada 333-139915 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 86 Gloucester Place, Ground Floor Suite, London, England W1U 6HP (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 44 (0) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 7.01 Regulation FD Disclosure. On April 4, 2013, Lightlake Therapeutics Inc. (the “Company”) issued a press release announcing Company developments over the past six months.The press release describes the Company’s progress on Binge Eating Disorder technology, other addiction treatments, and the strengthening of its management team.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Lightlake Therapeutics Inc. Provides Guidance on Company Operations dated April 4, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 4, 2013 LIGHTLAKE THERAPEUTICS INC. By: /s/ Dr. Roger Crystal Dr. Roger Crystal Chief Executive Officer and President
